DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 11/09/2021.
Claims 1 – 6 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with John Bollinger on February 23, 2021.

Claims:
1.  (Currently Amended)  An electronic control unit [[ECU]] (“ECU”) simulation device that simulates operation of an ECU, the ECU simulation device comprising:
	a test data generation section that generates test data;
	an ECU simulator that simulates the operation of the ECU by using the test data; and
	a report generation section that generates a report of a result of a simulation performed by the ECU simulator, wherein
	the test data generation section includes a database defining one or more fault modes corresponding to each type of a circuit element,
computer aided design [[CAD]] (“CAD”) data describing a circuit design of the ECU and obtains the fault modes corresponding to the read type from the database, so as to generate a test pattern that simulates the operation of the ECU based on an assumption that the fault modes are generated for each circuit element included in the ECU, and
	the ECU simulator simulates the operation of the ECU by using the test pattern for each circuit element of the ECU generated by the test data generation section.

4.  (Currently Amended)  The ECU simulation device according to claim 1, wherein the report generation section generates hypertext markup language [[HTML]] (“HTML”) CAD data obtained by converting the CAD data to an HTML format and also generates the report in an HTML format, and
		the report includes a link to the HTML CAD data.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1:
the test data generation section reads a type of the circuit element included in the ECU from computer aided design (“CAD”) data describing a circuit design of the ECU and obtains the fault modes corresponding to the read type from the database, so as to generate a test pattern that simulates the operation of the ECU 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194